— Appeal from a judgment of the Supreme Court, Chautauqua County (Frederick J. Marshall, J.), entered April 30, 2004. The judgment was entered, after a nonjury trial, upon a verdict in favor of plaintiff and against defendants in a personal injury action.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Plaintiff commenced this action to recover damages for injuries sustained in an automobile accident. Defendants appeal from a judgment of Supreme Court, following a nonjury trial awarding plaintiff $111,250 for past pain and suffering and $180,000 for future pain and suffering. Defendants contend that the court erred in determining that plaintiff sustained a serious injury proximately caused by the accident, and further contend that the damages are excessive. This Court may review the record of a nonjury trial as a whole and grant the judgment warranted by the facts (see Northern Westchester *1145Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499 [1983]). Upon review, the evidence must be “viewed in the light most favorable to sustain the judgment” (Farace v State of New York, 266 AD2d 870, 871 [1999]). Viewing the evidence in that light, we conclude that plaintiff established, by expert testimony of her treating physician, that she sustained injuries to her lumbar and cervical spine as a result of the accident. That testimony, coupled with the testimony of plaintiff and her relatives and coworkers, supports the verdict, despite contrary testimony from the physician who examined plaintiff on behalf of defendants. We reject the contention that the awards for past and future pain and suffering “deviate! ] materially from what would be reasonable compensation” (CPLR 5501 [c]). Present— Pigott, Jr., P.J., Hurlbutt, Gorski, Martoche and Lawton, JJ.